UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4287



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFFORD ODELL VANCE, a/k/a Groundhog,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:05-cr-00096)


Submitted:   January 23, 2007             Decided:   February 6, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Steven I. Loew,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clifford Odell Vance was arrested on April 30, 2003, after his

wife filed a domestic battery complaint with the West Virginia

state police.    Prior to serving the arrest warrant, West Virginia

law enforcement received a tip that Vance, a convicted felon, was

attempting to remove weapons from his house.                 Vance was later

indicted on two counts of being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).                   A jury

convicted Vance on one count, and he was sentenced to 30 months

imprisonment.

     Vance now appeals his conviction and sentence, asserting that

the district court made multiple erroneous evidentiary rulings.1

We review a district court’s decision regarding the admissibility

of evidence for abuse of discretion and will not find an abuse of

discretion    unless   a   decision   was    “arbitrary      and   irrational.”

United States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002).

Finding no abuse of discretion, we affirm.



                                      I

     First,    Vance   contends   that      the   district    court   erred   in

allowing the Government to introduce prior grand jury testimony of

its own witness for both impeachment purposes and substantive


     1
      We address herein only the two arguments that warrant
discussion. Our review of the record reveals that Vance’s other
arguments are entirely without merit.

                                      2
consideration.         At   trial,       the      Government      called    Jeffrey

McCallister, Vance’s son-in-law and neighbor.                     McCallister was

expected to testify in accord with his grand jury testimony, in

which he recounted moving multiple firearms from the gun case in

Vance’s home to his own home on the night Vance was arrested.

Instead, McCallister testified at trial that the firearms had

remained at his home -- not Vance’s -- for several years prior to

the night of Vance’s arrest.            Due to McCallister’s inconsistent

statements, the district court permitted the Government to read the

grand jury testimony and elicit McCallister’s responses thereto.2

The district court later instructed the jury that, per the parties’

stipulation, the Government’s reading of McCallister’s grand jury

testimony was an accurate recitation of such testimony.

     Pursuant    to    Federal    Rule       of   Evidence   801(d)(1)(A),         the

district   court      admitted    the    grand     jury   testimony        for   both

impeachment     purposes    and     substantive        consideration.             Rule

801(d)(1)(A)    excludes     from    the       definition    of    hearsay       prior

inconsistent statements by a witness that were given under oath

subject to the penalty of perjury, as long as the witness may be

cross-examined concerning the statements.                 Grand jury testimony



     2
      We note that grand jury testimony may be read into evidence
by counsel, and there is no requirement that the transcript also be
admitted. See United States v. Hines, 717 F.2d 1481, 1490 (4th
Cir. 1983) (affirming the decision of the district court to allow
the defendant to read only relevant grand jury testimony to the
jury).

                                         3
falls under the purview of Rule 801(d)(1)(A).                        United States v.

Stockton, 788 F.2d 210, 219 n.14 (4th Cir. 1986).                      Therefore, the

district    court    did    not     abuse       its    discretion          in   admitting

McCallister’s     grand     jury    testimony         for   both     impeachment      and

substantive purposes.        United States v. Scruggs, 356 F.3d 539, 547

n.4 (4th Cir. 2004).

      Second,   Vance      argues   that      the     district       court      improperly

admitted an affidavit of the Lincoln County deputy clerk of court.

The   affidavit     certified      the   nonexistence           of   any    record   that

indicated Vance had petitioned for reinstatement of his civil right

to possess a firearm. The district court admitted the affidavit to

prove that Vance had not had his civil rights reinstated.

      The district court did not abuse its discretion in admitting

the   affidavit.       In    addition      to    being      a    properly       notarized

affidavit, the document was signed by the deputy clerk of court for

Lincoln County, and it bore the raised seal of the circuit court of

Lincoln County.      Therefore, it qualified as a self-authenticating

public document under seal pursuant to Federal Rule of Evidence

902(1).    Moreover, the certification of the deputy clerk of court

was admitted to prove the absence of a public record.                            Thus, it

qualified as admissible hearsay under Federal Rule of Evidence

803(10).   United States v. Bowers, 920 F.2d 220, 223-24 (4th Cir.

1990).




                                          4
                                II

     Accordingly, we affirm Vance’s conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid in the decisional process.

                                                          AFFIRMED




                                5